Citation Nr: 0105563	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-02 012A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an increased rating for headaches, residuals 
of a brain concussion, currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1950 to 
January 1953.

By a decision dated in March 1999, the RO established service 
connection for headaches, residuals of brain concussion, and 
rated this disability as 10 percent disabling effective from 
July 19, 1996.  In September 1999 the veteran presented a 
statement in which he listed the dates on which he 
experienced headaches and the amount of time before 
medication began to take effect.  By a letter dated October 
22, 1999, the RO provided the veteran with a copy of a rating 
decision dated October 14, 1999, which confirmed and 
continued the 10 percent evaluation for headaches.  A notice 
of disagreement was thereafter received which specifically 
took "issue with the promulgated rating determination of 
October 22, 1999."  Subsequent communications dated in July 
2000 and November 2000 also specified that the appeal was 
from the October 1999 decision which denied the veteran's 
request for a higher rating.

Thus, this matter comes to the Board of Veterans' Appeals 
(Board) from the October 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Denver, 
Colorado, which denied a rating in excess of 10 percent for 
the headaches, residuals of a brain concussion.  In December 
1999, the RO increased the evaluation of the veteran's 
residuals of a brain concussion, manifested by migraine 
headaches, from 10 to 30 percent, effective September 1, 
1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of the instant case has been requested or 
obtained.

2.  The evidence shows that the veteran's headaches occur 
about once every week or two and last no longer than one hour 
before medication begins to take effect.

3.  The evidence does not show that the veteran's residuals 
of a brain concussion, manifested by headaches, have been 
productive of multi-infarct dementia.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
headaches, residuals of a brain concussion, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8100 and 8045 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations.  Disability evaluations are determined 
by the application of the VA Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The United States 
Court of Appeals for Veterans Claims has held that a claim 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved is an original 
claim, as opposed to a new claim for increase.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.

The veteran's residuals of a brain concussion, manifested by 
migraine headaches, are rated under Diagnostic Codes 8100 and 
8045.

Diagnostic Code 8100 provides that a 30 percent rating is 
warranted for migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent rating is warranted 
for very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2000).

Diagnostic Code 8045 provides that subjective complaints such 
as headaches, dizziness, or insomnia, recognized as 
symptomatic of brain trauma, are to be evaluated as 10 
percent disabling under Diagnostic Code 9304.  Ratings in 
excess of 10 percent are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2000).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to be codified at 38 U.S.C.A. § 5103A.  Further, the 
Secretary has a duty to notify a claimant of the evidence 
needed to substantiate a claim for benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103).


Factual Background.  On VA medical examination in January 
1998, the veteran reported that he began to experience 
headaches following a motor vehicle accident in 1953 in which 
he sustained a concussion when his car ran off the road and 
hit a tree.  He reported that there was no antecedent aura 
for his headaches and that they occur at random.  They used 
to occur two to three times per week, but the frequency of 
headaches had diminished to approximately once every one or 
two weeks, and they lasted from thirty to forty-five minutes.  
His current medication consisted of Lisinopril for 
hypertension.  He had been retired since 1994.  Examination 
revealed that his cranial nerves II through XII were intact.  
The veteran was diagnosed as having post-traumatic headaches 
by history with residual discomfort as described.

A written list of the veteran's headaches was associated with 
the claims folder in September 1999.  This list shows that he 
experienced thirteen headaches from April 18, 1999, to August 
30, 1999.  It also shows that none these headaches lasted for 
more than one hour before the medication began to take 
effect.

On VA medical examination in December 1999, the veteran was 
described as alert, friendly and credible.  He denied any 
significant change in his cognition or concentration ability 
or personality following the head injury in 1953, but stated 
that he had continued to have headaches.  The headaches were 
right sided and begin over the forehead.  His eyes will 
water, although this used to happen a few years ago much more 
so.  The right temple will begin to have a throbbing quality.  
He will have some difficulty focusing his eyes and has 
significant photophobia.  He very rarely gets sick to his 
stomach, but feels quite ill with the headaches, and they 
normally last 30 minutes to an hour.  He generally takes 
Advil or Tylenol, and sometimes this will abort the headache 
within 30 minutes.  Generally he will go to lie down or sit 
and lean back in a recliner with his eyes closed.  If it 
occurs while he is driving, he will pull off the road and 
rest.  When he was working, he would stop work and go and sit 
in the office and lean his head back and close his eyes.  
These headaches were occurring two and three times a month.  
He brought in a headache log where he had carefully written 
down the date and time of each headache.  An examination of 
his cranial nerves revealed that disks were flat, fields were 
full and fundi were normal.  There was a mild to moderate 
decrease in the sensation of the right side of his body when 
compared to the left side.  The veteran was assessed as 
having migraine headaches status post concussion.  The 
examiner reported that the veteran's headaches occurred two 
to three times per month and were, for the most part, 
incapacitating.  The examiner also reported that the only 
residual of the veteran's original head injury was the mild 
to moderate decrease in the sensation of the right side of 
his body.


Analysis.  As noted above, VA has a duty to notify and assist 
a claimant in obtaining evidence necessary to substantiate 
his claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000).  Here, the 
veteran was advised of the pertinent laws and regulations 
regarding his claim.  Further, VA has accorded the veteran 
more than one examination for the specific purpose of 
evaluating his claim, and the veteran has not indicated the 
existence of any pertinent evidence that has not already been 
obtained or requested.  Accordingly, the Board finds that the 
both the duty to assist and the duty to notify have been 
fulfilled in the instant case.

The Board finds that an evaluation in excess of 30 percent is 
not warranted for the veteran's headaches, residuals of a 
brain concussion, under Diagnostic Code 8100.  A 50 percent 
rating under this code requires the evidence to show that the 
veteran has had very frequent, completely prostrating and 
prolonged attacks of migraine headaches which are productive 
of severe economic inadaptability.  This is not demonstrated 
by the evidence.  The record clearly reflects that the 
veteran's headaches last no longer than one hour before 
medication begins to take effect.  The veteran has reported 
that he experienced thirteen headaches from April 18, 1999, 
to August 30, 1999, a period of almost 20 weeks, and that he 
experienced two to three headaches per month as of December 
1999.  Prior to his retirement in 1994, he apparently 
experienced headaches which caused him to sit and close his 
eyes for some period of time, however he did not indicate 
that the headaches caused him to miss work on a frequent 
basis or impaired his employment opportunities.  As such, the 
evidence fails to show that the veteran's headaches are very 
frequent and prolonged or that they have been productive of 
severe economic inadaptability.  Thus, the veteran's 
headaches have been productive of symptoms which are 
commensurate with no more than a 30 percent rating under Code 
8100.

With respect to consideration of a higher rating under 
Diagnostic Code 8045, the Board notes that there is no 
indication in the evidence, nor has it been contended, that 
the veteran's residuals of a brain concussion, manifested by 
headaches, have been productive of multi-infarct dementia.

The RO held that this case does not present such an 
exceptional or unusual disability picture as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board concurs with the RO as to this 
matter.  The evidence does not show that the veteran has been 
hospitalized frequently for his headaches or that the 
headaches have caused a marked interference with employment.  
Therefore, the Board finds that the evidence reflects that 
the overall disability picture has not risen to a level which 
would warrant assigning the veteran's headaches an evaluation 
in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 3.321(b)(1) (2000).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but no section provides a 
basis on which to assign a disability evaluation greater than 
the one set forth above.  The Board has also considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the Board is unable to 
identify a reasonable basis for granting an increased 
evaluation for the veteran's headaches,.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).


ORDER

An evaluation in excess of 30 percent for headaches, 
residuals of a brain concussion, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

